                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TIMOTHY DUGDALE,

              Plaintiff,                                No. 18-10896

v.                                                      Honorable Nancy G. Edmunds

DITECH FINANCIAL, LLC,

           Defendant.
________________________________________/

           ORDER STAYING AND ADMINISTRATIVELY CLOSING CASE
                DUE TO DEFENDANT’S BANKRUPTCY FILING

       Plaintiff’s pro se complaint, asserting a breach of contract claim against

Defendant, was transferred to this Court from the United States District Court for the

District of Columbia on March 19, 2018. (Dkt. 1.) In February of 2019, Defendant filed

two notices with the Court, indicating that it had commenced voluntary bankruptcy

proceedings under Chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Southern District of New York (Case No. 19-10412 (JLG)),

and that an automatic stay of proceedings is in place applicable to actions brought

against Defendant, including the present matter, pursuant to 11 U.S.C. § 362, except

to the extent the stay was modified on a limited basis as set forth in an interim order

issued by the bankruptcy court. (Dkts. 24, 25.)

       Accordingly, it is ORDERED that this matter is STAYED.

       It is further ORDERED that this case is CLOSED for administrative purposes

without prejudice because Defendant is involved in a bankruptcy case in which a stay

of proceedings is in effect. This closing does not constitute a decision on the merits.
       It is further ORDERED that if the bankruptcy proceedings are terminated or the

automatic stay is lifted with reference to the instant matter by the bankruptcy court,

then this case may be reopened upon the motion of any party.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: March 7, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of
record on March 7, 2019, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




 
